Bierly, C. J.
Appellants filed their petition for extension of time in which to file transcript and assignment of errors in this cause on August 9, 1965, which petition 'was granted and appellants were given time to and including March 1,1966.
On September 8, 1965 appellants filed a dismissal of this cause in this court, which bore the stamp of the Clerk of the Shelby Circuit Court and showing appellants’ dismissal thereof filed in said court on August 24, 1965. Appellants assert in said petition that, in this appeal, all matters in controversy have been compromised and settled.
Proof of service of a copy of appellants’ motion to dismiss was acknowledged by appellee on September 8, 1965, and therein consented and agreed to appellants’ motion to dismiss.
Appellants’ motion to dismiss, proof of service by *528appellee acknowledging said motion to dismiss, and consent in said proof to the dismissal of said cause, is now before the court for finding and determination.
AND THE COURT NOW FINDS that said motion to dismiss was filed September 8, 1965; that the written acknowledgment of said motion, with consent to said dismissal, was filed by appellee on said date; and that appellants’ motion to dismiss should be sustained.
Appeal dismissed, with costs charged to appellants.
Note. — Reported in 210 N. E. 3d 258.